DETAILED ACTION
Election Acknowledged
Applicants’ election without traverse the species of A) trehalose (stabilizer) and tween 80 (solubilizer) encompassing claims 22-48 and 55-56 is acknowledged. The restriction is made final without traverse. 
It is noted that claims 49-54 require mannitol (stabilizer) and PEG-400 (solubilizer) and are therefore withdrawn as being directed to nonelected subject matter.
Claims 22-48 and 55-56 are presented for examination on the merits. The following rejection(s) are made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites, “…wherein the vial is sealed under vacuum and nitrogen gas.” The definition (see Merriam Webster definition) of ‘vacuum’ is “a space absolutely devoid of matter.” Nitrogen is matter (a gas). The presence of nitrogen is contrary to the simultaneous presence of a vacuum. Therefore, the language of claim 25 is unclear as a vacuum would imply the absence of any gas including nitrogen which is currently required. The claim would require one or the other but not both as they are mutually exclusive. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-24, 26-28 and 55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fragale et al. (US 8709310; of record)
Fragale is directed to spray drying vancomycin hydrochloride.
Table 3 provides that the amount of impurity in the final spray dried product ranges from 1.3-1.7%. It is presumed this impurity overlaps with/encompasses the ‘EP impurity B level’ of instant claim 22. 
The spray dried vancomycin may include excipients such as trehalose (1% -4% by weight) (stabilizer, according to Applicant’s election) (see instant claim 23) and poloxamer (0.3% -1% by weight) (see column 3, lines 47- 51).
The spray dried formulation is to be contained within a sealed vial (see column 3, line 67 – column 4, line 2). (see instant claim 24). Final dosage forms are to comprise about 0.75 g of vancomycin HCI (see Table 2) (see instant claim 27).
The vancomycin undergoes a sterile filtration process prior to aseptic spray drying (see column 3, lines 55-57). Thus, the produced powder is sterile/aseptic as required by instant claim 26.
The spray dried vancomycin is to have a moisture content less than 3%, see Table 5 which demonstrates that all of the produced samples have a moisture content below 3% (see instant claim 28).
Regarding instant claim 55, the process of preparing the spray dried vancomycin hydrochloride is a product by process limitation which is not seen as producing a composition materially different from that of Fragale. See MPEP 2113(I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 26-48 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fragale et al. (US 8709310; of record) in view of Lee et al. (US 2006/0003406; of record) and Truong et al. (US 2003/0215515; of record).
 Fragale is relied upon for disclosure described in the rejection of claims 22-24, 26-28 and 55 under 35 U.S.C. 102(a)(2).
Fragale’s spray dried vancomycin is to have a pH of about 3.4-3.6 (see Table 1) (see instant claims 37 and 46) wherein the spray dried powder includes excipients such as trehalose in an amount of 1% -4% by weight. It is noted that Fragale’s trehalose concentration does not overlap with that instant claims. However, obviousness exists where the range do not overlap but are sufficiently close. See MPEP 2144.05(I). See instant claim 29(b)-31, 41(b) and 42. Regarding instant claim 32, the weight percentage of trehalose relative to vancomycin would have been a variable capable of optimization through routine experimentation as differences in concentration do not support patentability of subject matter encompassed of the prior art unless there is evidence indicating such concentration as critical. See MPEP 2144.05(II)(A).
The vancomycin in the spray dried composition is to present in an amount of 10-20% by weight which overlaps with the concentration range of the ‘concentrated’ mixture set forth by instant claims 29(d) and 41).
Fragale fails to teach the vancomycin have a chromatographic purity of 95%.
Lee is directed to method of purifying vancomycin HCI. Lee’s teaching demonstrates that vancomycin having a 95% is achievable (see [0029]) and that such a pure product avoids undesirable impurities and eliminates the colorants commonly contained in vancomycin (see [0008]). It’s further noted that Lee teaches that the European Pharmacopeia be at least 93% pure. Thus, it would have been an obvious modification of Fragale’s method to utilize vancomycin having a purity of at least 95%, rather than 85% as required by Fragale.
Fragale fails to teach the spray dried vancomycvin powder as comprising polyoxyethylene sorbitan monooleate tween 80 in an amount of from 0.005-0.5% by weight of dry vancomycin hydrochloride.
Truong teaches method of preserving materials such as proteins and peptides (it is noted that vancomycin is a peptide) by high-pressure spray drying. The feed suspension is to comprise a surfactant such as Tween 80 in an amount of between 0.01-1% by weight to aid in solubility and stability of constituents (see [00125]) (see instant claims 29(c), 33-35, 41(c), 43, 44) in addition with trehalose which may be included in an amount of between 1-40% (see [0029]) so as to surround and protect the bioactive material from damaging due to light, oxygen, moisture and so on as well as prevent denaturation of the biomolecules of the active material (see [0077]) (see instant claim 29(b)-31, 41(b), 42, 44). Thus, it would have been an obvious to modify the method of Fragale such that the method comprised including trehalose and Tween 80 in an amount of between 10-40% and 0.01%, respectively with a reasonable expectation in improving the stability of the resulting solution. It is noted that Truong does not teach Applicants claimed 25% by weight trehalose, however, those of ordinary skill in the art would be capable of working within the framework of the prior art to identify concentrations which resulted in success. If such an undertaking identified 25% trehaolse in the vancomycin solution of Fragale as successful, then this result would have been a product of common sense and ordinary skill.
Instant claims 36 and 45 is a product by process limitation that is not seen as providing additional structure to the claimed composition from which it depends.  See MPEP 2113. 
Instant claims 37 and 46 require that the spray dried vancomycin be stored at a temperature of 2-8oC for not more than 20 hours, however, this is an intended use and does not limit the composition itself but rather provides a means which one could use the composition. See MPEP 2111.02(II). The same analysis is applied to instant claim 48. 
As noted previously, the powder is to be sterile (see instant claim 47). However, regarding the means of administration (e.g. orally, intravenously), this is an intended use. See MPEP 2111.02(II).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fragale et al. (US 8709310; of record) in view of Lee et al. (US 2006/0003406; of record) and Truong et al. (US 2003/0215515; of record) as applied to claims 22-24, 26-48 and 55 above, and further in view of Watanabe et al. (JP H1180022; machine translation provided).
Fragale teaches that exposure of vancomycin to air/oxygen should be minimized to avoid premature degradation and that the use of nitrogen during the manufacturing process is desired (see column 3, line 52-column 4, line 8).
Fragale, Lee and Truong fail to teach the vial as possessing nitrogen gas.
Watanabe is directed to powdered vancomycin preparations. Watanabe teaches that the vancomycin is held in a vial under vacuum during the drying process and when drying has completed, the vacuum is released with nitrogen gas (an inert gas) so as to avoid oxidation of the active (see page 3). Thus, it would have been obvious to modify Fragale so as to inject nitrogen in to the vial with a reasonable expectation for success. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611